Citation Nr: 1813821	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder claimed as hysterectomy with uterine fibroids.

2.  Entitlement to service connection for urinary incontinence, including as secondary to a gynecological disorder claimed as hysterectomy with uterine fibroids.

3.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to a gynecological disorder claimed as hysterectomy with uterine fibroids.  

4.  Entitlement to service connection for cervical spine degenerative disc disease.

5.  Entitlement to service connection for lumbar spine degenerative disc disease.

6.  Entitlement to service connection for abdominal scar from a cesarean section.

7.  Entitlement to service connection for joint pains.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1979 to November 2003, when she retired.  She is the recipient of the Combat Action Ribbon, Global War on Terrorism Service Medal and the Global War on Terrorism Expeditionary Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction has since been transferred to the RO in Waco, Texas.  

The Board is recharacterizing the Veteran's claims of entitlement to service connection for uterine fibroids and a hysterectomy to entitlement to service connection for a gynecological disorder to include hysterectomy with uterine fibroids.  This recharacterization better reflects the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that an October 2013 rating decision denied service connection for the claims on appeal.  Within one year after the Veteran was notified of the October 2013 rating decision, the Veteran submitted new and material evidence to support the claims.  The new evidence consists of medical treatises and a statement by the Veteran in support of her claims.  In addition, service personnel and treatment records have been associated with the Veteran's record since the October 2013 rating decision that denied the claims.  Therefore, such matters require de novo review.  See 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed uterine fibroids, status post hysterectomy, began in service and persisted until the time of her post-service hysterectomy.

2.  Urinary incontinence is reasonably shown to be proximately due to the Veteran's gynecological disorder claimed as hysterectomy with uterine fibroids.

3.  The probative evidence of record does not show that the Veteran has chronic fatigue syndrome or another fatigue-related condition related to service.

4.  It is reasonably shown that symptomatology associated with the Veteran's cervical degenerative disc disease (DDD) is not distinguishable from her service-connected cervical myositis and is causally related to such disability.

5.  It is reasonably shown that symptomatology associated with the Veteran's lumbar DDD is not distinguishable from her service-connected lumbosacral strain and is causally related to such disability.

6.  In correspondence dated in March 2017 and received at the RO in April 2017 the Veteran expressed her desire to withdraw her appeal seeking entitlement to service connection for abdominal scar from a cesarean section and for joint pains.
CONCLUSIONS OF LAW

1.  Service connection for gynecological disorder claimed as hysterectomy with uterine fibroids, is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Service connection for urinary incontinence is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

4.  Service connection for cervical DDD is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  Service connection for lumbar DDD is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for withdrawal of an appeal are met with respect to the claims of entitlement to service connection for abdominal scar from a cesarean section and for joint pains; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Inasmuch as the benefits sought are being granted with respect to the claims for gynecological disorder claimed as hysterectomy with uterine fibroids, urinary incontinence, cervical DDD and lumbar DDD, there is no reason to belabor the impact of VA's notice and assistance requirements on these matters; any notice or duty to assist omission is harmless.

With regard to the remaining matters, the Board has reviewed the Veteran's record and find that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the disabilities claimed by the Veteran are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gynecological Disorder claimed as Hysterectomy with Uterine Fibroids

Service treatment records (STRs) show that in February 1980 the Veteran underwent a Cesarean section.  The clinical summary report notes her uterus, tubes and ovaries were normal for pregnancy except for a 3 cm. posterior fundal leiomyoma uteri (uterine fibroid).

A December 2009 VA outpatient treatment report shows the Veteran was evaluated due to menorrhagia and pain and was found to have an enlarge uterus.  A pelvic ultrasound was done and was compatible with a large fibroid uterus.

The Veteran was seen at a VA Medical Center (VAMC) in January 2010 with complaints of profuse menstruations.  She had an endovaginal ultrasound reporting an enlarge uterus of 14.5 centimeters consistent with multiple uterine fibroids.  She was admitted for a hysterectomy.  The assessment was menorrhagia associated with uterine fibroids; a hysterectomy is scheduled and the Veteran wants to preserve her ovaries.  The Veteran was informed that the procedure involved removing the womb and cervix; and the ovaries and/or fallopian tubes may also be removed.  
In February 2010 the Veteran underwent a total abdominal hysterectomy, removal of the uterus and cervix; the post-operative report notes preoperative and post-operative diagnoses of uterine fibroids.  Additional treatment reports in February 2010 show the Veteran's problem as uterine fibroids and treatment consisting of a total abdominal hysterectomy.  A February 2010 VA nursing discharge summary report notes a final diagnosis of status post total abdominal hysterectomy.

On March 2013 VA gynecological conditions examination, the Veteran reported that she has had an irregular menses since 1990.  She stated that after the hysterectomy she started with urinary incontinence.  She stated that her urine incontinence is controlled on medication since 2010.  The diagnoses were uterine fibroids and urinary incontinence.  

The examiner noted that the Veteran has had symptoms of abnormal menstruations since 1992.  She had a total abdominal hysterectomy in February 2010.  She developed urge incontinence post hysterectomy and is treated with medication.

An opinion was requested to ascertain whether it is at least as likely as not that the claimed uterine fibroids and posterior hysterectomy are related to symptomatology presented in service.  In an October 2013 VA medical opinion the provider opined that uterine fibroids and a hysterectomy are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran had a history of abnormal uterine bleeding since 1990.  Her menstrual disorder was associated with an ovulatory dysfunction and was treated with medication.  That condition is independent of uterine fibroids.  The examiner notes there are no description of uterine fibroids in the gynecological examinations.  The report of her cesarean section failed to show the presence of fibroids.  There are no pelvic ultrasounds to document the presence of uterine fibroids during active military service.  In view of the documentation, the diagnosis of uterine fibroids was done in 2009.

Here, the Veteran essentially asserts that she is status post hysterectomy due to uterine fibroids that were first seen in service in 1980.  The record unequivocally shows uterine fibroids in service.  (See February 1980 clinical summary in service treatment records (STRs)).  Post-service ultrasounds in December 2009 and January 2010 ultrasound showed the Veteran with uterine fibroids; the treatment for the uterine fibroids was a hysterectomy.  In February 2010 the Veteran underwent a hysterectomy due to the uterine fibroids.  An October 2013 VA medical opinion report contains a negative nexus opinion.  The Board, however, finds that opinion to be inadequate for deciding this case and therefore not probative because it relied upon a factual inaccurate premise in formulating the opinion.  For example, the opinion provider notes that "[t]he report of her cesarean section failed to show the presence of fibroids."  This statement is contradicted by the February 1980 clinical summary noted above, which shows a uterine fibroid at the time of the Cesarean section.

The Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service experiences and her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed uterine fibroids, status post hysterectomy, began in service and persisted since that time (until the time of her post-service hysterectomy).  Accordingly, service connection for gynecological disorder claimed as hysterectomy with uterine fibroids, is warranted.  

Urinary Incontinence

Service connection for urinary incontinence is claimed as secondary to a gynecological disorder claimed as hysterectomy with uterine fibroids.  As of this decision the Veteran is service-connected for gynecological disorder claimed as hysterectomy with uterine fibroids.

On March 2013 VA gynecological examination it was noted that the Veteran has urinary incontinence/leakage due to gynecologic conditions.  During the examination, the Veteran reported she has had an irregular menses since 1990.  She stated that after the hysterectomy she started with urinary incontinence.  She stated that her urine incontinence is controlled on medication since 2010.  The diagnoses were uterine fibroids and urinary incontinence.  

The record clearly documents a current urinary incontinence disability that developed after the Veteran had a hysterectomy.  The VA examiner in a March 2013 VA examination report notes urinary incontinence is due to gynecologic conditions.  Since the Veteran is now service-connected for a gynecological disorder claimed as hysterectomy with uterine fibroids, no additional review of facts or analysis is necessary.  The requirements of service connection for urinary incontinence (on a secondary basis) are met, and the Veteran's claim is granted. 

Fatigue

The Veteran claims entitlement to service connection for fatigue, including as secondary to a gynecological disorder claimed as hysterectomy with uterine fibroids.  STRs are negative for complaints, treatment and a diagnosis of fatigue.  Post service in October 2009, August 2010, October 2010, July 2011, November 2011, and April 2012 VA primary care follow-up reports, and a general review of systems show negative findings for fatigue.

On June 2013 VA general medical Gulf War examination, it was noted at the outset that the Veteran's subjective complaint of fatigue was not likely related to environmental exposure while in active service at Southwest Asia.  The rationale was that fatigue is a chronic symptom with a clear and specific etiology.  The Veteran reported having fatigue, which she described as tiredness (moderate, few hours duration that is usually precipitated in the afternoons after completing all house work and chores) at least five times per week.  She stated the fatigue is alleviated by resting in bed and sleeping an hour or hour and a half.  She stated she has gained more than 10 pounds during the last few years contributing to obesity and also has been under psychology follow-up due to depressive disorder.  The examiner opined that the Veteran's complaint of fatigue is more likely than not related to obesity and depressive disorder.  The degree of contribution of each factor, however, will require mere speculation.  The examiner further noted that the Veteran's complaint of fatigue began in 2009, which is a gap of more than 5 years after separation from service.  The service records are silent regarding any clinical sign, complaint, diagnosis or treatment regarding fatigue or tiredness during active service.

During the June 2013 VA general medical Gulf War examination for thyroid and parathyroid conditions, the Veteran complained of fatigue that she described as tiredness.  She reported many stressful situations during the last few years, including her husband's sickness and family problems.  It was noted that she had gained more than 10 pounds, and had been under psychologist follow-up due to depressive disorder and was taking anti-depressives.

In this case, the Board observes that the June 2013 VA examiner acknowledges the Veteran subjective complaints of fatigue.  As noted, STRs are negative for any mention of fatigue.  The examiner noted that the first complaint of fatigue after discharge from service was in 2009, approximately 6 years after separation from service.  Consequently, service connection for chronic fatigue syndrome on the basis that such disability became manifest in service and persisted is not warranted.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the claimed chronic fatigue syndrome disability and service.  Evidence directly addressing the question of nexus is limited to the June 2013 VA general medical Gulf War examination.  The VA examiner found, after a claims file review, that the Veteran's subjective complaint of fatigue was not likely related to environmental exposure while in active service at Southwest Asia.  The examiner further opined that the Veteran's complaint of fatigue is more likely than not related to obesity and depressive disorder.  The Board finds that the June 2013 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  

As to the Veteran's own contentions, she is competent to report that she has fatigue, but is not competent as a lay person to diagnose chronic fatigue syndrome, as such diagnosis requires medical knowledge and expertise.  See Jandreau, 492 F.3d at 1377.  As noted, the medical opinion, which is competent and based on an adequate examination and rationale, is entitled to probative weight and outweighs the Veteran's statements.

In summary, the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, and the claim must be denied.  38 U.S.C. § 5107(b).  

Cervical Spine and Lumbar Spine DDD

The record shows a current diagnosis of cervical spine DDD.  The record also shows the Veteran is service-connected for cervical myositis.  On March 2013 VA cervical spine examination, the examiner rendered diagnoses of cervical spine DDD and cervical myositis.  The examiner opined that the Veteran's diagnosed cervical myositis is at least as likely as not related to military service.   The examiner opined that the mild cervical spine DDD is less likely as not related to military service.  The rationale for the diagnoses was that for cervical myositis STRs in September 1997 and February 2001 show the Veteran went to sick call with complaints due to cervical and low back pain.  The rationale with regard to cervical spine DDD was that the diagnosis was by x-rays in 2013, which are several years after active duty.  Additionally, in a June 2013 VA medical opinion, the medical opinion provider noted that it is impossible to differentiate what portion of each symptom is attributable to each diagnosis (cervical myositis vs. DDD of the cervical spine) in view of the fact that both conditions could cause the same symptomatology (pain upon movement of the neck, difficulty performing activities that requires range of motion of the cervical spine).

Similarly, the record shows a current diagnosis of lumbar spine DDD.  The record also shows the Veteran is service-connected for lumbosacral strain.  On March 2013 VA back conditions examination, the examiner rendered diagnoses of lumbosacral strain and DDD of the lumbar spine.  The examiner opined that the current lumbosacral condition (lumbar myositis) is at least as likely as not related to military service.  The examiner opined that lumbar DDD is less likely as not related to military service.  The rationale for the diagnosis for lumbosacral strain was that STRs in October 1990 show the Veteran complained about low back pain and the assessment was lumbar strain.  STRs also show that in September 1997 and February 2001 the Veteran sought treatment for low back pain.  The rationale for the diagnosis for lumbar DDD was that the diagnosis was done by x-rays in 2013, which are several years after active duty service.  Additionally, in a June 2013 VA medical opinion, the medical opinion provider noted that it is impossible to differentiate what portion of each symptom is attributable to each diagnosis (lumbar myositis vs. lumbar DDD) in view of the fact that both conditions could cause the same symptomatology (pain upon movement of the neck, difficulty performing activities that requires range of motion of the cervical spine).

With both disorders, the opinions of record underscore the difficulty in distinguishing the symptoms of cervical and lumbar spine DDD with, respectively, cervical myositis and lumbosacral strain, for which service connection is already in effect.  Given the substantially overlapping symptomatology, which the examiner in June 2013 was unable to distinguish, the Board finds it more likely than not that the underlying, service-connected cervical and lumbosacral spine disorders had the effect of worsening the claimed DDD of both spinal sections.  See 38 C.F.R. § 3.310.  As such, service connection for DDD of the cervical spine and lumbar spine is granted.  

Withdrawn Claims

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative, but must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In correspondence dated in March 2017 and received at the RO in April 2017, the Veteran expressed her desire to withdraw her appeal seeking entitlement to service connection for abdominal scar from a cesarean section and for joint pains.  Consequently, there remains no allegation of error in fact or law for the Board to consider regarding those issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeal in the matters must be dismissed. 



ORDER

Service connection for a gynecological disorder claimed as hysterectomy with uterine fibroids is granted.

Service connection for urinary incontinence is granted.

Service connection for chronic fatigue syndrome is denied.

Service connection for cervical DDD is granted.

Service connection for lumbar DDD is granted.

The appeal seeking entitlement to service connection for abdominal scar from a cesarean section is dismissed.

The appeal seeking entitlement to service connection for joint pains is dismissed.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


